Cite as 2016 Ark. 206


                   SUPREME COURT OF ARKANSAS.
                                        No.   CV-15-789


                                                  Opinion Delivered May   12, 2016
MALIK MUNTAQIM
                                APPELLANT PRO SE MOTION TO FILE
                                          BELATED NON-CONFORMING
V.                                        REPLY BRIEF [JEFFERSON COUNTY
                                          CIRCUIT COURT, NO. 35CV-15-184]
GAYLON R. LAY ET AL.
                                 APPELLEES HONORABLE JODI RAINES
                                           DENNIS, JUDGE

                                                  MOTION DENIED; CONFORMING
                                                  REPLY BRIEF DUE SIXTY DAYS
                                                  FROM THE DATE OF THIS
                                                  OPINION.

                                       PER CURIAM


        Appellant Malik Muntaqim filed a pro se complaint in the Jefferson County Circuit

 Court alleging violation of his civil rights by a number of current and past state officers and

 employees who Muntaqim, an inmate incarcerated in the Arkansas Department of

 Correction (ADC), contends have wrongfully withheld religious materials from him in

 violation of his constitutional rights and the federal Religious Land Use and Institutionalized

 Persons Act, as codified at 42 United States Code Annotated section 2000cc-1-5

 (RLUIPA). Muntaqim filed a motion for injunctive relief and summary judgment that the

 circuit court denied by order entered August 10, 2015. Muntaqim filed a motion requesting

 that the circuit court reconsider and amend the disposition, which was denied by a

 September 2, 2015 order. Muntaqim lodged an appeal of that order in this court, and he
                                    Cite as 2016 Ark. 206

has filed a motion in which he requests permission to file a noncompliant reply brief. We

deny the motion.

       Muntaqim tendered the reply brief that he would file, and, in his motion, he

acknowledges that the argument portion is overlength and that he has included a

supplemental addendum with documents that he wishes to include in support of his

arguments on appeal. Muntaqim asserts that he requires the additional pages and the

supplemental addendum so that he may address all issues and apprise the court of the current

state of affairs. This additional argument and the documents that Muntaqim would include

in the brief were not presented to the circuit court and are not included in the record. An

appellate court does not consider matters outside the record. Dep’t of Career Educ., Div. of

Rehab. Serv. v. Means, 2013 Ark. 173, 426 S.W.3d 922.

       We decline to accept the tendered brief. Muntaqim may submit a conforming reply

brief that includes an argument portion within the fifteen-page limit, without a supplemental

addendum containing materials outside of the record on appeal, and that addresses only

those issues raised in the State’s brief within sixty days of the date of this opinion.

       Motion denied; conforming reply brief due sixty days from the date of this opinion.




                                                2